I N THE COURT OF APPEALS

                                                                 FILED
                                                                    June 6, 1997

                                                                 Cecil Crowson, Jr.
                                                                 Appellate C ourt Clerk
GLADSTONE RALPH HOBBS,                        )   GREENE CI RCUI T
                                              )   C. A. NO. 03A01- 9702- CV- 0006 3
                                              )
             Pl a i nt i f f - Appe l l e e   )
                                              )
                                              )
                                              )
                                              )
                                              )
vs .                                          )   HON. CHESTER M  AHOOD
                                              )   J UDGE BY DESI GNATI ON
                                              )
                                              )
                                              )
                                              )
                                              )
MOLLI E J ANE HOBBS,                          )   REVERSED AND REMANDED
                                              )
             De f e nda nt - Appe l l a nt    )




KENNETH CLARK HOOD, Roge r s , La ughl i n, Nunna l l y, Hood & Cr um, P. C. ,
Gr e e n e v i l l e , f or Appe l l a nt .


ROGER A. WOOLSEY, Gr e e ne vi l l e , f or Appe l l e e .




                                   M ORANDUM OPI NI ON
                                    EM



                                                                        M M r a y, J .
                                                                         c ur
         Thi s i s a di vor c e a c t i on.                           The de f e nda nt        ( wi f e ) a s s e r t s o n

t hi s a p p e a l ,    a mong ot he r t hi ngs ,                     t ha t t he t r i a l c our t a bus e d i t s

d i s c r e t i on i n de nyi ng a c ont i nua nc e of                             t he t r i a l .          The r e c o r d

r e f l e c t s t ha t t he r e wa s a gr e a t de a l of c onf us i on a s t o t he wa y a nd

ma n n e r t he c a s e wa s s e t f or t r i a l be c a us e of t he r e s i gna t i on of t h e

f or me r Ci r c ui t J udge .                     The wi f e ' s c ouns e l c l a i ms t o ha ve ha d n o

n o t i c e o f t he t r i a l da t e unt i l t he da y t he c a s e wa s s e t f or t r i a l .

On t h a t d a t e , he a ppl i e d t o t he c our t f or a c ont i nua nc e .                                 The c o u r t

c o n t i n u e d t he c a s e u nt i l t he f ol l owi ng mor ni ng a t 7: 00 a . m.                                  Pr i o r

t o t he t r i a l ,       t h e c our t             a l l owe d t h e wi f e ' s           a t t or ne y t o ma ke a

mo t i o n f or a c ont i nua nc e on t he r e c or d, wi t h a wr i t t e n mot i on, t o

b e f i l e d a s e xhi bi t                No.      1.      Couns e l ' s a f f i da vi t          s uppor t i ng t h e

mo t i o n f or a c ont i nua nc e wa s a l l owe d t o be f i l e d a s e xhi bi t 2.



         Up on c ons i de r a t i on of t he r e c or d, we a r e of t he opi ni on t h a t

t he wi f e ' s mot i on s houl d ha ve be e n gr a nt e d.                              I t i s de mons t r a t e d i n

t he r e c or d t ha t        t he wi f e ' s c ouns e l                  ha d not         r e c e i ve d i nf or ma t i o n

a bout      t he    va l ue       of        t he     h us ba nd' s       be ne f i t s     unde r     t he     Te nne s s e e

Co n s o l i da t e d Re t i r e me nt Pl a n.                    W a r e of t he opi ni on,
                                                                   e                                          t ha t un d e r

t he     c i r c ums t a nc e s        of     t he        case,       c ouns e l    f or     t he    wi f e     wa s    du l y

d i l i g e n t i n t r yi ng t o ge t t he i nf or ma t i on a nd i t a ppe a r s t ha t s h e

wa s p r e j udi c e d by t he f a i l ur e t o t i me l y r e c e i ve t he i nf or ma t i o n .




                                                                  2
         W a r e of t he opi ni on t ha t t he mot i on f or c ont i nua nc e s ho u l d
          e

h a v e b e e n gr a nt e d.       Ac c or di ngl y,   we va c a t e t he j udgme nt          of   t he

t r i a l c our t i n i t s e nt i r e t y.



         Si nc e t hi s i s s ue i s di s pos i t i ve of t he c a s e ,          we de c l i ne t o

a dd r e s s t he r e ma i ni ng i s s ue s r a i s e d by t he pa r t i e s .      Thi s c a s e i s

r e ma nd e d t o t he t r i a l     c our t   f or a r e t r i a l   of a l l i s s ue s .    In so

d o i n g , we e xpr e s s no opi ni on on a ny i s s ue r e ma i ni ng t o be he a r d b y

t he c o u r t .   I n our di s c r e t i on, we t a x t he c os t s e qua l l y be t we e n t h e

pa r t i e s .




                                                        ___________________________ _ _ _
                                                        Don T. M M r a y, J .
                                                                c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
He r s c h e l P. Fr a nks , J udge




                                                   3
                                     I N THE COURT OF APPEALS




GLADSTONE RALPH HOBBS,                               )     GREENE CI RCUI T
                                                     )     C. A. NO. 03A01- 9702- CV- 0006 3
                                                     )
                   Pl a i nt i f f - Appe l l e e    )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
vs .                                                 )     HON. CHESTER M  AHOOD
                                                     )     J UDGE BY DESI GNATI ON
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
MOLLI E J ANE HOBBS,                                 )     REVERSED AND REMANDED
                                                     )
                   De f e nda nt - Appe l l a nt     )




                                                    ORDER


         Thi s     a ppe a l    c a me o n t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t   Cour t     of Gr e e ne Count y,          br i e f s a nd a r gume nt   of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t h e r e

wa s r e ve r s i bl e e r r or i n t he t r i a l c our t .

`        Ac c or di ngl y, we v a c a t e t he j udgme nt of t he t r i a l c our t i n i t s

e n t i r e t y.    Thi s c a s e i s r e ma nde d t o t he t r i a l c our t f or a r e t r i a l
o f a l l i s s ue s . I n our di s c r e t i on, we t a x t he c os t s e qua l l y be t we e n

t he p a r t i e s .



                                               PER CURI AM




                                               5